Title: John Adams to Thomas Boylston Adams, 29 June 1795
From: Adams, John
To: Adams, Thomas Boylston


          
            My Dear son Thomas
            New York June 29. 1795
          
          I last Week at Philadelphia recd your kind Letter of April by Captn Boadge, and it has been a delicious Morcell to me and to several other of your Friends.
          As you are in the best Country of Europe for the study of the civil Law, I hope you will embrace the Opportunity of making yourself acquainted with all the best Writers on that divine Science, as my Master Gridley used to call it.
          The French I presume begins to be familiar to you and the Dutch I hope is not wholly neglected. You have many Friends who enquire after you, and who read your Letters with Eagerness and Delight.
          We begin to flatter Ourselves with hopes of a general Pacification in Europe: and are all heartily weary of the Noise of war.
          Your Mamma will write you every Thing concerning the Ladies and particularly the Marriages of Miss Morris Miss Anthony &c.
          You will do well to form some Connections with Gentlemen of Letters as well as Persons in Trade with whom you may correspond hereafter through Life upon subjects of Science as well as Business to your Profit as well as other Advantages.
          We expect a great deal of Jacobinical Insolence in the News papers about the Treaty: but no great Impression will be made upon

the People. There is a great Change of sentiment in America Since you left it in favour of Peace and order. You very early took a decided aversion to disorderly Clubbs and your opinion is now general in this Country as it seems to be in Europe.
          My farm begins to shine. a rainy season makes it appear to more Advantage than it has done, in Years past.
          Let me know your Views and Prospects from time to time—and whether you intend to return as you proposed at the End of two years.
          If you should go to England Go out to see Paines Hill and Osterly House— Stow Hagley The Lessows &c are too far off—But the Gentlemens Seats in England are the greatest Curiosities in it.—
          Speculation in Lands goes on rapidly in this Country— other Speculations run now chiefly into foreign Commerce. I am my Dear / Child with a tender Affection your / Father
          
            John Adams
          
        